Citation Nr: 1733186	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  09-27 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for right lower extremity paraparesis and cerebellar dysfunction, including as secondary to diabetes mellitus.

2. Entitlement to service connection for left lower extremity paraparesis and cerebellar dysfunction, including as secondary to diabetes mellitus.
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

Please note that the case has been advanced on the docket pursuant to 38 C.F.R. § 20.900 (c) (2016). 

The Veteran served on active duty from September 1967 to December 1968, including duty in Vietnam.

This case is before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

A Board videoconference hearing was held July 2013 before the undersigned Veterans Law Judge.  A transcript is of record. 

The Board remanded this case in December 2013, in part, to include obtaining VA examination of the peripheral nerves, for ascertaining etiology of the conditions claimed. Examination was completed, but was not sufficient to resolve the case. 

The Board procured an October 2015 opinion from a Veterans Health Administration (VHA) neurological expert. An addendum was secured from this VA neurologist February 2016. These were procured secondary to the Board's authority to request appropriate opinions from a health care professional independent of development by the RO as Agency of Original Jurisdiction (AOJ). See 38 C.F.R. § 20.901 (a) (2016).  Copies of the VHA opinions were provided to the Veteran. 

In July 2016, the Veteran submitted additional evidence to the AOJ and made part of the permanent Veteran Benefits Management System (VBMS) electronic record. In August 2016, this matter was returned to the Board at which time it was remanded to obtain outstanding records. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.


FINDINGS OF FACT

1.  A right lower extremity paraparesis and cerebellar dysfunction was not manifest during or as a result of active service, including due to exposure to herbicides, or to a compensable degree within one year of separation from active duty, nor was it caused by or permanently made worse by a service-connected disability.

2.  A left lower extremity paraparesis and cerebellar dysfunction was not manifest during or as a result of active service, including due to exposure to herbicides, or to a compensable degree within one year of separation from active duty, nor was it caused by or permanently made worse by a service-connected disability. 


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a right lower extremity paraparesis and cerebellar dysfunction have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for a grant of service connection for a left lower extremity paraparesis and cerebellar dysfunction have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2016). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. The Veteran has been provided with adequate VA exams and has obtained two VHA opinions in this matter.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

These claims have been before the Board in February 2013 and August 2016, at which times they were remanded for additional development.  The Board finds that there has been substantial compliance with the Board's prior remands. Stegall v. West, 11 Vet. App. 268 (1998).

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Law and analysis

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d). Certain chronic diseases, such as organic diseases of the nervous system, may be service connected if incurred or aggravated by service or if manifested to a degree of 10 percent disabling or more within one year after separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be established for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310 (a). Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also subject to service connection. 38 C.F.R. § 3.310 (b). See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The Veteran's service treatment records are negative for any complaints, symptoms, diagnosis, or treatment for paraparesis and cerebellar dysfunction of the bilateral lower extremities or other neurologic disorder.  Further, no pertinent findings are demonstrated within one year following separation from service.

In treatment records from a private neurologist in 2001, the initial diagnostic impression was spastic paraplegia, most likely due to cervical myelopathy in view of negative jaw reflexes but ultimately, of unclear etiology.  However, subsequent EMG study revealed as follows: "These electrophysiological findings are indicative of diffuse sensory motor neuropathy of axonal type most consistent with diabetes."   

The Veteran was afforded a VA examination of the peripheral nerves in February 2008.  Following physical examination of the Veteran and a review of the current evidence of record, the examiner diagnosed the Veteran with polyneuropathy with spastic paraparesis and cerebellar dysfunction of uncertain etiology. The examiner found that: 

[T]he Veteran has spastic leg paresis with progressive gait difficulty, hyperreflexia clonus, and extensor responses not characteristic of diabetic polyneuropathy or myelopathy. He has cerebellar instability. Medical record documentation does not appear to support onset of diabetes prior to this condition. I cannot say if this condition is idiopathic hereditary or due to chemical exposure during his 45-year career.  However his spastic paraparesis with neuropathy and cerebellar symptoms are less likely than not caused by or related to diabetes mellitus.

In an August 2012 treatment record, the Veteran's neurologist noted that the electrophysiologic studies were indicative of a severe diffuse axonal sensorimotor polyneuropathy affecting the right upper and lower extremities.  There was no electrophysiologic evidence of motor neuron disease.  

The Veteran was afforded another VA examination in February 2014.  The examiner diagnosed, in pertinent part, spastic paraparesis bilateral lower extremities and cerebellar ataxia, uncertain etiology.  The examiner opined that "moderate functional limitation is less likely than not caused by, related to, or aggravated beyond its natural progression due to military service, or [service-connected peripheral neuropathy) or service-connected diabetes mellitus, Type II." In support of this opinion, the examiner provided the following rationale: 

Service treatment records, including Nov 1968 Separation physical are silent for [spastic paraparesis/cerebellar ataxia]. There is no clinical correlation-nexus between service-connected diabetes mellitus and [spastic paraparesis/cerebellar ataxia]. It is possibly due to a combination of cervical myelopathy and/or age-related cerebellar involution, versus other undetermined etiologies. It is not possible for this C&P Examiner to determine exact etiology without resorting to mere speculation. Multiple neurological consultations have failed to determine precise etiology.

An advisory expert medical opinion was obtained in October 2015.  The examiner noted that the Veteran had a diagnosis of peripheral neuropathy secondary to diabetes for which service connection had been established.  The examiner explained that the purpose of his opinion was to determine whether there was a relationship between diabetes and/or peripheral neuropathy causing symptoms of spastic paraparesis and cerebellar dysfunction.  The examiner noted that the records show an onset of symptoms, including difficulty ambulating and numbness in the feet, six to ten years prior to 2001.  A complete neurological workup at that time showed no specific etiology or structural abnormality.  

Upon review of the medical records showing the Veteran's symptoms, the examiner explained that the Veteran show upper motor neuron (UMN) signs.  He opined that UMN signs are caused neither by diabetes mellitus nor by peripheral neuropathy.  Rather, they are usually associated with involvement of the corticospinal tracts present in the central nervous system (brain and/or spinal cord).  The examiner explained 

When a patient suffers from peripheral neuropathy secondary to diabetes, the neurological examination will show lower motor neuron (LMN) signs instead of UMN signs because neuropathy affects the peripheral nerves, not the spinal cord or brain. The pathophysiology of diabetes is a complex array of metabolic, vascular and perhaps hormonal factors that shift the balance between nerve fiber damage and nerve fiber repair in favor of the former. This occurs in a fiber-selective pattern that preferentially affects distal sensory and autonomic fibers, leading to the progressive loss of sensation that underlies the clinical manifestations of diabetic polyneuropathy. The American Academy of Neuromuscular Medicine, expert panel, describes the symptoms caused by peripheral neuropathy as decreased or absent ankle reflexes, decreased distal sensation, distal muscle weakness and/or atrophy. As one can see, the expert panel does not recognize the symptoms of increased reflexes, increased tone (spasticity), or spastic gait as a neuropathic etiology (i.e. peripheral neuropathy).

With regards to the 'cerebellar dysfunction or cerebellar ataxia', a thorough examination of the chart in VBMS does not demonstrate evidence of cerebellar dysfunction. In the absence of clinical signs commonly seen with cerebellar dysfunction, such dysdiadochokinesis, dysmetria, limb ataxia, intention tremor, ocular findings, and/or scanning speech, cerebellar dysfunction would not be an accurate description in this patient.  Weakness and/or sensory loss (both tactile and visual) are common causes of falls and apparent ataxia. This patient could be suffering from a sensory ataxia due to involvement of large fiber sensory nerves.  Damage to large-fiber, myelinated, sensory nerves produces depressed reflexes and loss of proprioception and vibratory sense. These symptoms can occasionally be confused with cerebellar disease. Without evidence of cerebellar involvement demonstrated by physical examination or cerebellar structural abnormalities such as cerebellar atrophy, his ataxia cannot definitively be ascribed to a cerebellar origin.  

As a result of the above discussion, the examiner concluded that the Veteran's spastic paraparesis is not related to, caused by, or aggravated by the Veteran's service-connected diabetes or peripheral neuropathy.
 
In a November 2015 VA opinion, the examiner noted a diagnosis of axonal peripheral neuropathy.  The examiner opined 

"There is insufficient evidence to warrant or confirm a diagnosis of an acute or chronic diabetic peripheral neuropathy condition or its residuals at this time. No medical opinion can be rendered as no condition is diagnosed. Physical examination is inconsistent with diabetic neuropathy. EMG performed 2/11/2014 demonstrates an axonal neuropathy of undetermined origin at the time although the possibility of spine injury vs a cervical polyradiculopathy cannot be ruled out. Axonal neuropathy not cover under AO guidelines since was not Dx within the established guideline requirement. Less likely than not caused by SC Diabetes mellitus Tp II or an extension/aggravation of his SC Diabetes mellitus. There is no objective evidence that condition was aggravated in any measurable by his SC DM."

An addendum opinion was issued from the VHA examiner in February 2016.  The examiner opined that "it is less likely than not that the claimed condition of right/left upper extremity and right/left lower extremity cerebellar dysfunction and spastic paraparesis be related to agent orange exposure during service, or to other in-service occurrence or event."

After a review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Although his disorders can be considered "organic diseases of the nervous system," there is no evidence, lay or medical, that they developed within one year of service.  Therefore, service connection on a presumptive basis on 38 C.F.R. § 3.309(a) is not warranted.  

Additionally, there is also no evidence, lay or medical, that the disorders are due directly to service.  His service treatment records contain no notations of symptoms or treatment and he was not diagnosed until many years after service.  Therefore, service connection on a direct basis is not warranted.  

The Board has also considered whether the Veteran's disorders are due to his herbicide exposure in Vietnam.  Paraparesis and cerebellar dysfunction are not among the disorders that are presumptively service connected until 38 C.F.R. § 3.309(e); however, the Veteran make seek service connection based on the evidence.  The February 2008 VA examiner opined that he "cannot say if this condition is idiopathic hereditary or due to chemical exposure during [the Veteran's] 45-year career."  However, the February 2016 VHA examiner opined that "it is less likely than not that the claimed condition of right/left upper extremity and right/left lower extremity cerebellar dysfunction and spastic paraparesis be related to agent orange exposure during service."  The Board finds that there is no competent or probative evidence to support a finding that the Veteran's cerebellar dysfunction and/or spastic paraparesis are a result of his exposure to herbicides.  Although the February 2008 VA examiner indicated that it was one possibility among others, the VHA opinion clearly found no correlation.  Therefore, service connection as secondary to herbicides is denied. 

The Veteran's primary argument is that his disorders are secondary to his service-connected diabetes and/or the secondary peripheral neuropathies.  The Veteran has provided evidence that he was diagnosed as "pre-diabetic" in the 1980s and was formally diagnosed with and began medication for diabetes mellitus in 1992. The Veteran is competent to testify as to his symptoms and as to what he was told by his physicians.  Additionally, the Board is cognizant that the Veteran is separately in receipt of service connection for his peripheral neuropathies, secondary to diabetes mellitus.  However, as delineated in the expert medical opinions above, the examiner explained that regardless of when his diabetes was diagnosed, it is not the cause of his cerebellar dysfunction and/or spastic paraparesis and the symptoms are differentiated from the peripheral neuropathies.  The examiner stated that peripheral neuropathies that are secondary to diabetes manifest with lower motor neuron (LMN) signs, rather than the UMN signs evidenced by the Veteran.     

Moreover, the examiner opined that there is no evidence to support a finding that the Veteran's diabetes aggravated his cerebellar dysfunction and/or spastic paraparesis.  The VHA examiner cited medical literature in support of his claim.  Although the Veteran is competent to testify as to his lay observable symptoms, his statements are not probative with regard  to the etiology of his disorders.  Such complex medical matters are within the province of trained medical professionals. See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994). As the Veteran is not shown to have appropriate training and expertise, he is not competent to render a probative (i.e., persuasive) opinion as to the etiology of the cerebellar dysfunction and/or spastic paraparesis. See Jandreau, supra; Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, the Board finds the VHA examiners opinions to be more probative in this regard.  

Therefore, as the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is inapplicable and the Veteran's claims of service connection are denied. 


ORDER

Service connection for right lower extremity paraparesis and cerebellar dysfunction as secondary to diabetes mellitus is denied.

Service connection for left lower extremity paraparesis and cerebellar dysfunction as secondary to diabetes mellitus is denied.

______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


